Name: Commission Regulation (EEC) No 3389/91 of 21 November 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 11 . 91 Official Journal of the European Communities No L 323/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3389/91 of 21 November 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (1), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (J), as last amended by Regulation (EEC) No 3160/91 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 13 to 19 November 1991 for the Greek drachma and the Portuguese escudo lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Greece, and, pursuant to Article 5 (3) of the same Regulation, to an adjustment of the monetary compensatory amounts applicable to Portugal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . The column headed 'Greece' in parts 1 , 3, 5, 7 and 8 of Annex I is replaced by that in Annex I hereto. 2. The column headed 'Portugal' in parts 1 , 3 , 5 , 7 and 8 of Annex I is replaced by that in Annex I hereto. 3 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 25 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 November 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission O OJ No L 164, 24. 6. 1985, p. 6 . (l) OJ No L 201 , 31 . 7. 1990, p. 9. O OJ No L 153 , 17 . 6. 1991 , p. 1 . (4) OJ No L 302, 1 . 11 . 1991 , p. 1 . (') OJ No L 310 , 21 . 11 . 1985 , p . 4 . f) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 323/2 Official Journal of the European Communities 25 . 11 . 91 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Tabe Additionalcode Notes Germany Portugal United Kingdom Nether ­ lands Spain FI Pta Belgium/ Luxem ­ bourg Denmark Italy France ! Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Esc £  1 000 kg - 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 ' 1004 00 9C 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 0C 1102 10 00 1102 20 10 1102 20 9C 1102 90 10 1102 90 3C 1102 90 9C 1103 11 1C 1103 11 9C 1103 12 0C 1103 13 11 1103 13 19 1103 13 9C 1103 19 10 1103 19 3C 1103 19 9C 1103 21 0C 1103 29 1C 1103 29 2C 1 1 03 29 3C 325,35 325,35 439,51 439,51 406,90 406,90 309,09 309,09 309,09 296,73 296,73 325,35 325,35 309,09 309,09 503,43 366,50 455,49 146.41 315,27 302,66 315,27 315,27 538,15 543,70 415.42 471,75 471,75 331,85 315,27 432,73 315,27 315,27 415,04 315,27 315,27 302,66 1 415,1 1 415,1 1 911,7 1 911,7 1 415,1 1 415,1 1 344,4 1 344,4 1 344,4 1 290,6 1 290,6 1 415,1 1 415,1 1 344,4 1 344,4 1 715,6 1 616,6 1 981,1 636,8 1 371,3 1 316,4 1 371,3 1 371,3 2 438,4 1 852,9 1 806,9 2 051,9 2 051,9 1 443,4 1 371,3 1 882,1 1 371,3 1 371,3 1 443,4 1 371,3 1 371,3 1 316,4 11-1 11-1 7285 7286 11-2 7287 11-1 11-1 7285 7286 25 . 11 . 91 Official Journal of the European Communities No L 323/3 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1000 kg ­ 11-1 11-1 7285 7286 11-1 11-1 7285 7286 11-6 11-6 7158 7159 1103 29 40 1103 29 90 1104 11 10 1104 1190 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 331,85 315,27 315,27 315,27 432,73 302,66 534,11 415,04 315,27 357,88 315,27 315,27 315,27 432,73 494,55 315,27 302,66 534,11 415,42 302,66 302,66 331,85 331,85 331,85 415,04 315,27 315,27 315,27 415,04 315,27 315,27 315,27 415,04 315,27 315,27 315.27 305,17 122,07 724.28 541.17 550.18 411,09 479,09 687,66 687,66 1 443,4 1 371,3 1 371,3 1 371,3 1 882,1 1 316,4 2 323,1 1 443,4 1 371,3 1 556,6 1 371,3 1 371,3 1 371,3 1 882,1 2 151,0 1 371,3 1 316,4 2 323,1 1 806,9 1 316,4 1 316,4 1 443,4 1 443,4 1 443,4 1 443,4 1 371,3 1 371,3 1 371,3 1 443,4 1 371,3 1 371,3 1 371,3 1 443,4 1 371,3 1 371,3 1 371,3 1 061,3 424,5 2 518,9 1 882,1 2 393,0 1 788,0 2 083,8 2 391,5 2 391,5 11-3 11-3 7290 7291 11-3 11-3 7290 7291 11-1 11-1 7285 7286 11-4 11-4 7294 7295 O No L 323/4 Official Journal of the European Communities 25 . 11 . 91 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM , F1 Pta Esc £ Bfrs/Iirs Dkr Lit FF Dr £ Irl 1 000 kg - 11-4 11-4 11-5 11-5 11-4 11-4 11-4 11-4 7294 7295 7296 7297 7294 7295 7294 7295 C) O C) C) 17-9 17-9 7318 7318 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 23-1 23-1 7622 7623 491,27 491,27 491,27 491,27 491,27 491,27 491,27 491,27 935,86 640,93 491,27 491,27 491,27 670,21 468,50 491,27 145,79 301,99 145,79 301,99 145,79 312,40 145,79 312,40 650.69 39,04 412,39 824,77 64,44 128,88 683,66 1 367,33 39,04 451,43 863,81 39,04 103,48 167,92 39,04 722.70 2 136,8 2 136,8 2 136,8 2 136,8 2 136,8 2 136,8 2 136,8 2 136,8 3 254,7 2 787,7 2 136,8 2 136,8 2 136,8 2 915,1 2 037,7 2 136,8 584,4 1 210,6 584,4 1 210,6 584,4 1 252,4 584,4 1 252,4 2 830,2 169,8 1 793,7 3 587,3 280.3 560,6 2 973,6 5 947,2 169,8 1 963,5 3 757,1 169,8 450,1 730.4 169,8 3 143,4 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 O o &lt;*&gt; o o o o o o o o o o o o o o 25 . 11 . 91 Official Journal of the European Communities No L 323/5 Negative United Kingdom Belgium/ Luxem- ¢ bourg Denmark Italy France Greece Ireland Dkr Lit FF Dr £ Irl £ Bfrs/Lfrs  1 000 ke  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 2309 10 13 23-8 7631 o I 1 406,37 2309 10 31 23-3 7624 ll \  23-3 7691 ll 123,63 2309 10 33 23-9 7541 (2) ,  23-9 7542 (2) 412,39 23-9 7543 0 \ 824,77 I 23-9 7544 (l) \  23-9 7545 (2) \ 64,44 23-9 7546 o I 128,88 23-9 7547 0  23-9 7548 o 683,66 l 23-9 7549 0 \ 1 367,33 23-9 7645 0 \ 123,63 23-9 7646 o \ 536,02 23-9 7647 0 948,40 l 23-9 7648 o 123,63 23-9 7649 o 188,07 23-9 7650 0 I 252,51 1 23-9 7651 o 123,63 23-9 7652 O \ 807,29 23-9 7653 ex 1 490,96 2309 10 51 23-4 7624 II  23-4 7692 II 244,01 2309 10 53 23-10 7541 o \  23-10 7542 o 412,39 23-10 7543 o 824,77 23-10 7544 o l  23-10 7545 o 64,44 23-10 7546 o \ 128,88 23-10 7547 o l  23-10 7548 (2) \ \ 683,66 23-10 7549 o 1 367,33 23-10 7654 (2) 244,01 23-10 7655 (2) 656,40 23-10 7656 (2) 1 068,78 23-10 7657 (2) 244,01 23-10 7658 o 308,45 23-10 7659 o \ 372,89 \ 23-10 7660 (2) 244,01 23-10 7661 0 927,67 23-10 7662 (2) 1 611,34 2309 90 31 23-5 7624  23-5 7693 Il 39,04 2309 90 33 23-11 7541 (2) .  23-11 7542 (2) \ 412,39 6 117,0 537,7 1 793,7 3 587,3 280,3 560.6 2 973,6 5 947,2 537.7 2 331,4 4 125,0 537,7 818,0 1 098,3 537.7 3 511,3 6 484,9 1 061,3 1 793,7 3 587,3 280,3 560,6 2 973,6 5 947,2 1 061,3 2 855,0 4 648,6 1 061,3 1 341,6 1 621,9 1 061,3 4 034,9 7 008,5 169.8 1 793,7 No L 323/6 Official Journal of the European Communities 25 . 11 . 91 Negative CN code United Kingdom IrelandBelgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr £ £ Ir 1 000 kg  2309 90 33 2309 90 41 2309 90 43 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-11 7543 0 I 824,77 23-11 7544 o  23-11 7545 C) 64,44 23-11 7546 o 128,88 23-11 7547 o  23-11 7548 o 683,66 23-11 7549 o 1 367,33 23-11 7663 0 39,04 23-11 7664 0 451,43 23-11 7665 o 863,81 23-11 7666 o 39,04 23-11 7667 o 103,48 23-11 7668 o 167,92 23-11 7669 o \ 39,04 23-11 7670 o 722,70 23-11 7671 0 1 406,37 23-6 7624 l  23-6 7694 l 123,63 23-12 7541 C)  23-12 7542 o 412,39 23-12 7543 o 824,77 23-12 7544 o \ l  23-12 7545 0 64,44 23-12 7546 o I \ 128,88 23-12 7547 o  23-12 7548 C) I 683,66 23-12 7549 o 1 367,33 23-12 7672 o \ 123,63 23-12 7673 o 536,02 23-12 7674 o 948,40 23-12 7675 o 123,63 23-12 7676 o l 188,07 23-12 7677 o 252,51 23-12 7678 ¢ o \ 123,63 23-12 7679 o 807,29 23-12 7680 0 1 490,96 23-7 7624 Il  23-7 7695 II 244,01 23-13 7541 o  23-13 7542 o V. \ 412,39 23-13 7543 o \ 824,77 23-13 7544 o  23-13 7545 o 64,44 23-13 7546 o 128,88 23-13 7547 (2) I  3 587,3 280.3 560.6 2 973,6 5 947,2 169,8 1 963,5 3 757,1 169,8 450,1 730.4 169,8 3 143,4 6 117,0 537.7 1 793,7 3 587,3 280,3 560.6 2 973,6 5 947,2 537.7 2 331,4 4 125,0 537,7 818,0 1 098,3 537,7 3 511,3 6 484,9 1 061,3 1 793,7 3 587,3 280,3 560,6 2309 90 51 2309 90 53 25 . 11 . 91 Official Journal of the European Communities No L 323/7 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \ ll \  1 000 kg  2309 90 53 23-13 7548 o I 683,66 2 973,6 &gt; 23-13 7549 o 1 367,33 \ 5 947,2 23-13 7681 o \ \ 244,01 1 061,3 23-13 7682 0 \ 656,40 \ 2 855,0 23-13 7683 o 1 068,78 4 648,6 23-13 7684 o I 244,01 1 061,3 23-13 7685 C) 308,45 1 341,6 23-13 7686 o 372,89 1 621,9 23-13 7687 (2) 244,01 1 061,3 23-13 7688 C) 927,67 4 034,9 \ 23-13 7689 O I 1611,34 7 008,5 (*) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. C) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or casemate. No L 323/8 Official Journal of the European Communities 25 . 11 . 91 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg live weight - o C) (l) 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 1 100 kg net weight ­ 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 O 301,37 301,37 301,37 301,37 301,37 572,61 572,61 572,61 572,61 458,09 458,09 687,13 687,13 458,09 783,57 509,32 509.32 81,49 81,49 407,45 127.33 127,33 636,65 407,45 636,65 636,65 127,33 636,65 783,57 636,65 458,09 653,98 653,98 653,98 653,98 391,78 262,19 262,19 1 310,8 1 310,8 1 310,8 1 310,8 1 310,8 2 490,6 2 490,6 2 490,6 2 490,6 1 992,4 1 992,4 2 988,7 2 988,7 1 992,4 3 408,1 2 215,3 2 215,3 354,4 354,4 1 772,2 553,8 553,8 2 769,1 1 772,2 2 769,1 2 769,1 553,8 2 769,1 3 408,1 2 769,1 1 992,4 2 844,5 2 844,5 2 844,5 2 844,5 1 704,1 1 140,4 1 140,4 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 O O O oo O 02-2 02-2 7034 7038 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 25 . 11 . 91 Official Journal of the European Communities No L 323/9 ( ») The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. Nb L 323/10 Official Journal of the European Communities 25 . 11 . 91 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland CN code DM F1 Put Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir 100 kg  a + e 416,31 a+e 1 486,8 926,3 1 486,8416,31 213,15 d+f d + f a + c d + f d+f a+c 926,3 a+c a+c a+c a+c a+c+f a + c 213,15 a+c a + c a + c a + c + f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 11 0403 90 13 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-5 04-6 04-6 04-6 04-6 7058 7059 7074 7079 7222 7089 7089 7744 7098 7099 7114 7224 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7223 7098 7099 7114 7224 a + c a+c+f a + c a + c a + c a+c + f a+c + f a+c+f a + c a + c a + c a + c + f a + c+ f a + c + f a+ c a+ c+ f a+c a+c a+c a+c+f a+c+f a+c+f a+c a+c a+c a+c+f a+c+f a+c+f 926,3 416,31 213,15 1 486,8 926,3 a+ca + c 213,15 25 . 11 . 91 Official Journal of the European Communities No L 323/11 Positive Negative Additional code Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland CN code Table DM F1 Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl  100 kg  a+c d+f a+c+f a+c + f a+c a + c a+c a+c+f a+c+f a+c+f a+c a+c a+c a+c a+c a+c a + c+f a+c+f a+c+f a+c+f a+c+f a+c+f 1 093,5 1 120,9 1 174,8 1 204,2 1 344,8 1 378,4 a+c d+f a+c+f a+c+f a+c a+c a+c a + c+f a+c + f a+c+f a+c a+c a+c a+c a+c a+c a + c+f a+c+f a + c+f a+c+f a + c+f a+c + f 251,42 257,70 270,10 276,86 309,18 316,90 b x coef b x coef b x coef 566,26 580,41 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7179 7189 7193 7194 7197 7198 7199 7214 7218 7219 7225 7280 7281 7226 7227 2 462,9 2 524,5 b x coef b x coef b b x coef b x coef b b x coef 1 848,7533,36 Nd-L 323/12 Official Journal of the European Communities 25 . 11 . 91 Negative Denmark France Greece IrelandUnited Kingdom Belgium/ Luxem ­ bourg Italy £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 0406 10 10 04-8 7228 I t I 557,61 04-8 7229 Il \ 366,69 1 04-8 7230 Il 438,19 04-8 7231 Il I 166,68 I 04-8 7232 223,55 0406 10 90 04-8 7226 Il .  04-8 . 7228 557,61 04-8 7230 Il 438,19 04-8 7232 Il \ 223,55 0406 20 10 Il Il  0406 20 90 04-9 7233 IIIl l 557,61 I 04-9 7234 Il l \ 767,29 0406 30 10 04-10 7235 Il  04-10 7236 Il 199,77 04-10 7237 IlIl 291,97 04-10 7238 IlIl\ 423,41 04-10 7239 ' 502,12 0406 30 31 04-10 7235 IlIl\  \ 04-10 7236 IlIll 199,77 I 04-10 7237 IlIll 291,97 04-10 7238 Il l 423,41 0406 30 39 04-10 7235 IlIl  l 04-10 7238 IlIl\ 423,41 04-10 7239 Il 502,12 0406 30 90 Il\ Il 502,12 0406 40 00 04-11 7240 IlIl  04-11 7241 IlIl\ 521,38 0406 90 11 04-12 7242 IlIl 438,19 04-12 7243 IlIl \  04-12 7244 IlIl 533,36 I 04-12 7245 IlIl\ 557,61 04-12 7246 IlIl 366,69 . \ 04-12 7247 438,19 0406 90 13 04-13 7248  04-13 7250 IIIl 651,39 0406 90 15 04-13 7248 Il  04-13 7250 Il 651,39 0406 90 17 04-13 7248 Il  l 04-13 7249 l \ \ 438,19 04-13 7250 \ l \ 651,39 0406 90 19 \ \ \  0406 90 21 04-14 7251 \ \  04-14 7252 \ 591,69 0406 90 23 04-15 7254 l \  04-15 7255 - \ \ \ 533,36 2 110,8 1 271,0 1 653,9 577,7 840,3 2 110,8 1 653,9 840,3 2 110,8 2 862,1 759,1 1 113,3 1 620,0 1 921,1 759,1 1 113,3 1 620,0 1 620,0 1 921,1 1 921,1 1 998,0 1 653,9 1 848,7 2 110,8 1 271,0 1 653,9 2 470,5 2 470,5 1 653,9 2 470,5 2 263,8 1 848,7 25 . 11 . 91 Official Journal of the European Communities No L 323/ 13 Positive Negative CN code Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland Table Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 31 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 | 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 557,61 366,69 438,19 533,36 557,61 366,69 438,19 533,36 557,61 366,69 438,19 533,36 557,61 366,69 438,19 533,36 557,61 366,69 438,19 533,36 557,61 366,69 438,19 533,36 557,61 366,69 438,19 533,36 557,61 366,69 438,19 533,36 557,61 366,69 2 110,8 1 271,0 1 653,9 1 848,7 2 110,8 1 271,0 1 653,9 1 848,7 2 110,8 1 271,0 1 653,9 1 848,7 2 110,8 1 271,0 1 653,9 1 848,7 2 110,8 1 271,0 1 653,9 1 848,7 2 110,8 1 271,0 1 653,9 1 848,7 2 110,8 1 271,0 1 653,9 1 848,7 2 110,8 1 271,0 1 653,9 1 848,7 2 110,8 1 271,0 0406 90 33 0406 90 35 0406 90 37 0406 90 39 No L 323/14 Official Journal of the European Communities 25 . 11 . 91 Positive Negauve Denmark France Greece Ireland CN code Table additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy DM F1 Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl 100 kg - 438,19 1 653,904-15 04-15 04-15 04-15 04-15 04-15 04-15 7258 7253 7254 7255 7256 7257 7258 533,36 557,61 366,69 438,19 1 848,7 2 110,8 1 271,0 1 653,9 767,29 2 862,1 533,36 557,61 366,69 438,19 1 848,7 2 110,8 1 271,0 1 653,9 533,36 557,61 366,69 438,19 1 848,7 2 110,8 1 271,0 1 653,9 0406 90 39 0406 9050 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 533,36 557,61 366,69 438,19 1 848,7 2 110,8 1 271,0 1 653,9 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 D4-16 D4-16 533,36 557,61 366,69 438,19 1 848,7 2 110,8 1 271,0 1 653,9 533,36 557,61 366,69 438,19 1 848,7 2 110,8 1 271,0 1 653,9 533,36 557,61 366,69 438,19 1 848,7 2 110,8 1 271,0 1 653,9 04-16 04-16 04-16 04-16 7259 7274 7277 7278 533,36 557,61 366,69 1 848,7 2 110,8 1 271,0 25 . 11 . 91 Official Journal of the European Communities No L 323/ 15 Negative Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg - 1 653,9 CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands Fl Spain Pta Portugal Esc United Kingdom £ 0406 90 85 04-16 7279 438,19 0406 90 89 04-15 7253 li  04-15 7254 II '  04-15 7255 ||\ 533,36 04-15 7256 557,61 04-15 7257 II 366,69 04-15 7258 li 438,19 0406 90 91 04-8 7226 \\  04-8 7231 II 166,68 04-8 ?232 II 223,55 0406 90 93 04-8 7226 II  04-8 7231 Il\ 166,68 04-8 7232 II 223,55 0406 90 97 04-8 7226 II  04-8 7228 Il 557,61 04-8 7230 Il\ 438,19 l 04-8 7232 223,55 0406 90 99 04-8 7226 II  04-8 7228 557,61 04-8 7230 II 438,19 04-8 7232 Il 223,55 2309 10 15 23-14 7553 Il 41,24 l 23-14 7554 II 82,48 23-14 7555 Il 123,72 23-14 7556 Il ) 154,64 23-14 7557 173,20 23-14 7558 \\ 185,57 23-14 7559 Il 6,44 23-14 7569 IlI 12,89 23-14 7573 19,33 23-14 7574 24,16 23-14 7577 \ 27,06 23-14 7578 II 29,00 23-14 7579 68,37 23-14 7580 136,73 I 23-14 7581 I 205,10 23-14 7582 \ 256,37 23-14 7583 l 287,14 l 23-14 7584 \ 307,65 23-14 7885 \ ,  2309 10 19 23-14 7553 l 41,24 23-14 7554 82,48 23-14 7555 \ 123,72 23-14 7556 154,64 23-14 7557 \ 173,20 1 848,7 2 110,8 1 271,0 1 653,9 577,7 840,3 577,7 840,3 2 110,8 1 653,9 840,3 2 110,8 1 653,9 840.3 179.4 358,7 538.1 672.6 753.3 807.2 28,0 56,1 84,1 105,1 117.7 126,1 297.4 594,7 892,1 1 115,1 1 248,9 1 338,1 179,4 358,7 538,1 672,6 753.3 No L 323/16 Official Journal of the European Communities 25 . 11 . 91 Negative Denmark Italy France Greece Ireland CN code United Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  2309 10 19 2309 10 39 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-14 7558 I 185,57 23-14 7559 I \ 6,44 23-14 7569 I 12,89 23-14 7573 19,33 23-14 7574 24,16 23-14 7577 \ 27,06 23-14 7578 29,00 23-14 7579 l 68,37 23-14 7580 136,73 23-14 7581 205,10 23-14 7582 \ 256,37 23-14 7583 Il 287,14 23-14 7584 Il \ 307,65 23-14 7885 Il l  23-14 7553 I \ \ 41,24 23-14 7554 Il 82,48 23-14 7555 Il 123,72 23-14 7556 IlI \ 154,64 23-14 7557 Il\ 173,20 23-14 7558 Il \ 185,57 23-14 7559 Il 6,44 23-14 7569 12,89 23-14 7573 I 19,33 23-14 7574 IIl l 24,16 23-14 7577 \ 27,06 23-14 7578 29,00 23-14 7579 Il 68,37 23-14 7580 Il \ 136,73 23-14 7581 II\ 205,10 23-14 7582 Il 256,37 23-14 7583 Il 287,14 23-14 7584 \ 307,65 23-14 7885 Il  23-14 7553 Il\ \ 41,24 23-14 7554 Il 82,48 23-14 7555 Il 123,72 23-14 7556 li 154,64 23-14 7557 Il \ 173,20 23-14 7558 Il l , 185,57 23-14 7559 6,44 23-14 7569 Il 12,89 23-14 7573 Il 19,33 23-14 7574 IlI \ 24,16 23-14 7577 Il 27,06 23-14 7578 I \ 29,00 807.2 28,0 56,1 84,1 105,1 117,7 126,1 297,4 594,7 892,1 1 115,1 1 248,9 1 338,1 179,4 358,7 538.1 672.6 753.3 807.2 28,0 56,1 84,1 105,1 117.7 126,1 297.4 594,7 892,1 1 115,1 1 248,9 1 338,1 179,4 358,7 538.1 672.6 753.3 807.2 28,0 56,1 84,1 105,1 117.7 126,1 2309 10 59 25 . 11 . 91 Official Journal of the European Communities No L 323/ 17 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Id  100 kg  2309 10 59 2309 10 70 68,37 136,73 205,10 256,37 287,14 307,65 41,24 82,48 123.72 154.64 173,20 185,57 6,44 12,89 19,33 24,16 27,06 29,00 68,37 136.73 205,10 256,37 287,14 307.65 41,24 82,48 123.72 154.64 173,20 185,57 6,44 12,89 19,33 24,16 27,06 29,00 68,37 136.73 205,10 256,37 287,14 307.65 297,4 594,7 892,1 1 115,1 1 248,9 1 338,1 179,4 358,7 538.1 672.6 753.3 807.2 28,0 56,1 84,1 105,1 117.7 126,1 297.4 594,7 892,1 1 115,1 1 248,9 1 338,1 179,4 358,7 538.1 672.6 753.3 807.2 28,0 . 56,1 84,1 105,1 117.7 126,1 297.4 594,7 892,1 1 115,1 1 248,9 1 338,1 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 . 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 2309 90 35 J No L 323/ 18 Official Journal of the European Communities 25 . 11 . 91 Negative Denmark Italy France Greece Ireland CN code United Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg ­ 2309 90 39 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-14 7553 I I 41,24 23-14 7554 82,48 23-14 7555 I \ 123,72 23-14 7556 154,64 23-14 7557 II 173,20 23-14 7558 III l 185,57 23-14 7559 6,44 23-14 7569 Il 12,89 23-14 7573 III 19,33 23-14 7574 Il 24,16 23-14 7577 Il 27,06 23-14 7578 Il\ \ 29,00 23-14 7579 Il 68,37 23-14 7580 II 136,73 23-14 7581 Il 205,10 23-14 7582 III 256,37 23-14 7583 Il 287,14 23-14 7584 Il 307,65 23-14 7885  23-14 7553 Il 41,24 23-14 7554 II\ 82,48 23-14 7555 Il 123,72 23-14 7556 Il \ 154,64 23-14 7557 173,20, 23-14 7558 185,57 23-14 7559 6,44 23-14 7569 Il 12,89 23-14 7573 Il 19,33 23-14 7574 Il 24,16 23-14 7577 Il 27,06 23-14 7578 Il 29,00 23-14 7579 IlI 68,37 23-14 7580 136,73 23-14 7581 205,10 23-14 7582 \ 256,37 23-14 7583 II 287,14 23-14 7584 \ 307,65 23-14 7885 \  23-14 7553 Il 41,24 23-14 7554 \ 82,48 23-14 7555 123,72 23-14 7556 I 154,64 23-14 7557 l 173,20 23-14 7558 185,57 23-14 7559 \ 6,44 2309 90 49 179,4 358,7 538.1 672.6 753.3 807.2 28,0 56,1 84,1 105,1 117.7 126,1 297.4 594,7 892,1 1 115,1 1 248,9 1 338,1 179,4 358,7 538.1 672.6 753.3 807.2 28,0 56,1 84,1 105,1 117.7 126,1 297.4 594,7 892,1 1 115,1 1 248,9 1 338,1 179,4 358,7 538.1 672,6 753.3 807.2 28,0 2309 90 59 25 . 11 . 91 Official Journal of the European Communities No L 323/ 19 Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg ¢ 2309 90 59 2309 90 70' 12,89 19,33 24,16 27,06 29,00 68,37 136,73 205,10 256,37 287,14 307,65 41,24 82,48 123.72 154.64 173,20 185,57 6,44 12,89 19,33 24,16 27,06 29,00 68,37 136.73 205,10 256,37 287,14 307.65 56,1 84,1 105,1 117,7 126,1 297,4 594,7 892,1 1 115,1 1 248,9 1 338,1 179,4 358,7 538.1 672.6 753.3 807.2 28,0 56,1 84,1 105,1 117.7 126,1 297.4 594,7 892,1 1 115,1 1 248,9 1 338,1 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885  % milk fat/100 kg product  a b 6,319 6,931 27,5 30,1  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - C 3,667 12,7  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - d 4,163 14,9 , No L 323/20 Official Journal of the European Communities 25 . 11 . 91 CN code Table Additionalcod; Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e I 0,333 1,2 \ I I  °/o sucrose/100 kg product  I f I l l 1,165 l l 5,0 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404 , the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, ana where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. \ 25 . 11 . 91 Official Journal of the European Communities No L 323/21 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg £DM F1 Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg ­ C) C) C) o o 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10  100 kg of dry matter  - % sucrose content and 100 kg net ¢ 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-8 17-8 17-8 17-10 17-10 17-10 17-8 17-11 17-11 17-11 17-12 17-10 17-10 17-10 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7341 7341 7341 7345 7346 7347 7341 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 94,13 94,13 94,13 94,13 94,13 94,13 94,13 94,13 116,55 116,55 116,55 115,84 115,84 115,84 1,165 1,165 1,165 115,84 1,165 1,165 1,165 1,165 1,165 1,165 1,165 115,84 1,165 1,165 1,165 C) 0 0 419,7 419,7 419,7 419,7 419,7 419,7 419,7 419.7 503.8 503,8 503,8 503,8 503,8 503,8 5,038 5,038 5,038 503,8 5,038 5,038 5,038 5,038 5,038 5,038 5,038 503,8 5,038 5,038 5,038  100 kg of dry matter - ¢ % sucrose content and 100 kg net ­ 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 3 3 3 3 3 3 3 100 kg of dry matter   % sucrose content and 100 kg net  O o o No L 323/22 Official Journal of the European Communities 25 . 11 . 91 (*) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports. 25 . 11 . 91 Official Journal of the European Communities No L 323/23 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrFlDM Pta Esc £ £ Irl  100 kg  1 338,1 1 489,3 2 107,0 1 338,1 1 489,3 2 107,0 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 17-1 * 17-4 17-4 * 17-4 * 17-4 # 17-1 * 17-2 * 17-2 7632 17-3 * 17-3 7632 18-1 # 18-1 * 18-1 * 18-1 18-2 18-2 18-1 18-4 * 18-5 18-5 7832 18-4 * No L 323/24 Official Journal of the European Communities 25 . 11 . 91 Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl i CN code  100 kg  « ¢ * » * 7632 * * » * 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 * * * * » 7633 7634 * * * * * ¢ * 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 6585 7585 ' 6586 7586 * * 7001 7002 7003 7004 25 . 11 . 91 Official Journal of the European Communities No L 323/25 Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  2106 90 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 No L 323/26 Official Journal of the European Communities 25 . 11 . 91 Positive Negative Germany Spain Portugal CN code Table Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta Esc £ 100 kg ­ 766,0 856,7 983,7 Additional code Notes 7036 7037 \ 7040 I 7041 \ 7042 \ 7043 I 7044 7045 \ 7046 \ 7047 \ 7048 \ 7049 7050 7051 I 7052 II 7053 7055 7056 II 7057 l 7060 \ 7061 7062 II 7063 7064 7065 7066 II 7067 Il 7068 II 7069 7070 II 7071 7072 Il 7073 II 7075 II 7076 II 7077 Il 7080 7081 Il 7082 Il 7083 7084 Il 7085 Il 7086 li 7087 Il 7088 Il 822,0 . 912,7 1 039,7 790,6 885,8 976,5 859,2 954,4 1 003,6 1 112,4 1 207,6 1 298,3 1 425,3 1 059,6 1 168,4 1 263,6 1 354,3 1 481,3 1 123,4 1 232,2 1 327,4 1 418,1 1 192,0 1 300,8 1 396,0 .1 953,7 2 062,5 2 157,7 2 248,4 2 375,4 2 009,7 2 118,5 2 213,7 2 304,4 644,58 629,71 25 . 11 . 91 Official Journal of the European Communities No L 323/27 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ In 100 kg ­ 2 073,5 2 182,3 2 277,5 2 142,1 2 250,9 7090 7091 7092 7095 7096 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 C) O O C) C) C) O C) o o O o &lt;l) o 0) O O o o o C) C1) C1) 0 C1) C1) o (') (') C1) o C) o C) (1 ) (1) C) (') o 834,2 924,9 1 051,9 No L 323/28 Official Journal of the European Communities 25 . 11 . 91 Positive Negauve Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Iuly France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ In  100 kg  795,0 890,2 980,9 1 107,9 858,8 954,0 1 044,7 818,6 927,4 1 022,6 1 071,8 1 180,6 1 275,8 1 366,5 1 493,5 1 127,8 1 236,6 1 331,8 1 422,5 1 549,5 1 191,6 1 300,4 1 395,6 1 486,3 1 260,2 1 369,0 1 464,2 2 021,9 2 130,7 2 225,9 2 316,6 2 077,9 2 186,7 2 281,9 2 372,6 2 141,7 2 250,5 2 345,7 2 210,3 2 319,1 7146 7147 7148 7149 7150 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 . 7196 7200 7201 7202 7203 O C) C) O O 0 O 0 C) o C) o (') C) C) o C) o C) o C) C) o o o o C) C) (l) C) 0) 0 C) C) C) C) C) C) C) C) C). C) O C) 0 630,88 645,38 640,87 636,64 25 . 11 . 91 Official Journal of the European Communities No L 323/29 Posiuve Negative Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg ¢ 880,2 809,2 936,2 782,3 873,0 850,9 824,5 1 086,4 1 195,2 1 290,4 1 381,1 1 508,1 1 142,4 1 251,2 1 346,4 1 437,1 1 564,1 1 206,2 1 315,0 1 410,2 1 500,9 1 274,8 1 383,6 7204 7205 7206 7207 7208 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 0 0 O C) C) O C) o O o C) C) o o C) o C) O C) o C) o C) o C) o C) C) C) o C) C) (') C) o C) o C) C) C) o C) C) 814,4 905.1 1 032,1 775.2 870,4 961.1 1 088,1 839,0 934.2 f024,9 No L 323/30 Official Journal of the European Communities 25 . 11 . 91 Positive Negative Spain Portugal Denmark Italy France Ireland CN code Tabe Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Greece DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg ­ 7315 7316 7317 7320 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 O O O O 0) o o C) o o o o e&gt; o o o O o (i) (i&gt; e&gt; o o O o (i) o o (') o (') C) (') C) (') C) o e&gt; C) ( ¢) o o o (i) 798,8 907,6 1 002,8 867,6 976,4 1 177,3 1 286,1 1 381,3 1 472,0 1 599,0 1 233,3 1 342,1 1 437,3 1 528,0 1 655,0 1 297,1 1 405,9 1 501,1 1 591,8 1 365,7 1 474,5 1 434,5 760,8 869,6 964,8 1 055,5 1 182,5 816,8 925,6 1 020,8 1 111,5 1 238,5 880,6 989,4 1 084,6 1 175,3 949,2 1 058,0 1 153,2 1 018,0 1 126,8 1 254,8 1 363,6 1 458,8 1 549,5 Official Journal of the European Communities No L 323/3125 . 11 . 91 Positive Negative Germany Nether ­ lands Spam Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta 100 kg  7464 7465 7466 7467 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 O O O o C) C) C) o o 0) o o ( l) C) C) C) c&gt; o 0) O 0 C) o C) C) O 0 o C) o C) O o o C) n (') C) C) o o C) C) 1 676,5 1 310,8 1 419,6 1 514,8 1 605,5 1 374,6 1 483,4 1 578,6 1 443,2 1 552,0 879,4 988,2 1 083,4 1 174,1 1 301,1 935,4 1 044,2 1 139,4 1 230,1 1 357,1 999,2 1 108,0 1 203,2 1 293,9 1 067,8 1 176,6 1 271,8 1 136,6 1 245,4 1 324,2 1 486,5 1 528,2 1 618,9 1 745,9 1 380,2 1 489,0 1 584,2 1 674,9 1 444,0 1 552,8 1 648,0 1 512,6 1 621,4 1 328,0 1 436,8 No L 323/32 Official Journal of the European Communities 25 . 11 . 91 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg - 7602 7603 7604 7605 7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 O 0 O O C) 0 0 0 0) o o 0) C) C) o 0 0) o 0 c&gt; o C) 0) o C) C) C) o C) 0) o C) C) (') C) C) (') C) C) C) C) C) o C) 0 1 532,0 1 622,7 1 749,7 1 384,0 1 492,8 1 588,0 1 678,7 1 805,7 1 447,8 1 556,6 1 651,8 .1 742,5 1 516,4 1 625,2 1 585,2 1 530,9 1 639,7 1 734,9 1 825,6 1 586,9 1 695,7 1 790,9 1 881,6 1 650,7 1 759,5 1 854,7 1 719,3 1 828,1 1 431,4 1 540,2 1 635,4 1 726,1 1 487,4 1 596,2 1 691,4 1 782,1 1 551,2 1 660,0 1 755,2 1 619,8 1 728,6 1 840,4 1 949,2 2 044,4 1 896,4 25 . 11 . 91 Official Journal of the European Communities No L 323/33 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Dkr Ut FFDM F1 Pta Esc £ Bfrs/Lfrs Dr £ Irl 100 kg ­ 2 005,2 2 100,4 1 960,2 2 069,0 2 249,3 2 358,1 2 453,3 2 305,3 2 414,1 2 369,1 2 477,9 819,2 928,0 2 658,3 2 767,1 2 714,3 2 823,1 1 260,8 1 369,6 636,34 650,84 7746 7747 7750 7751 7758 7759 7760 7761 7762 7765 7766 7768 7769 7770 7771 7778 7779 7780 7781 7785 7786 7788 7789 7798 7799 7800 7801 7802 7805 7806 7807 7808 7809 7810 7811 7818 7819 7820 7821 7822 7825 7826 7827 7828 7829 O 0) (') o e&gt; o o o o o o C) o 0) C) C) o C) o (') C) e&gt; (i) o o o o C) O 779,33 804,50 826,53 793,83 819,00 841,03 2 783,3 2 892,1 2 987,3 2 839,3 2 948,1 3 043,3 810,30 835,47 2 903,1 3 011,9 887,4 996,2 2 851,5 2 960,3 3 055,5 2 907,5 3 016,3 3 111,5 1 329,0 1 437,8 795,00 820,17 842,20 809,50 834,67 856,70 Official Journal of the European Communities 25 . 11 . 91No L 323/34 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Pta Esc £ £ IrlF1  100 kg  825,97 851,14 2 971,3 3 080,1 1 343,6 7830 7831 7838 7840 7841 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 O C) 0 O O C) o o (') 0) C) (l) C) o (') C) (l) 0 o C) (l) C) C) C) (l) (l) (l) C) (l) C) C) (l) o o C) C) (') C) o C) C) o (l) 25 . 11 . 91 Official Journal of the European Communities No L 323/35 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM FI Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  795,8 876,1 7904 7905 7906 7907 7908 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 O o c&gt; (') (') o o (') (') (') (') o o C) o (l) O o C) C) C) C) O C) (') O C) e&gt; o ( l) C) (l) o n o o o o o o (l) o o (i) o 805,1 932,1 778,2 868,9 846.8 820,4 767,7 862.9 953.6 1 080,6 823.7 918,9 1 009,6 1 136,6 778,7 No L 323/36 Official Journal of the European Communities 25 . 11 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pfa Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl \ \ \  100 kg   l 7971 I  887,5  \ 7972 0  982,7  \ 7973  1 073/  \ 7975 (')  847,3  7976 0  956,1  \ 7977 C)  1 051,3  \ 7978 C)  916,1  7979 0  1 024,9  7980 0  1 022,4  7981 (')  1 131,2  7982 o  1 226,4  7983 C) l  1 317,1 __ 7984 C)  1 444,1  Il 7985 0 \  1 078,4  7986 \  1 187,2  Il 7987 C)  1 282,4  7988 0)  1 373,1  7990 C) I  1 142,2 __ 7991 C)  1 251,0  7992 0  1 346,2  7995 0)  1 210,8  7996 C) \  1 319,6 Amounts to be deducted I 51xx 8,03 34,9  52xx 16,96 73,7  53xx Il 27,14 117,9 __ 54xx 37,52 162,9  55xx II 53,50 232,4  56xx Il 77,58 336,9  570x II 120,38 522,8  \ 571x Il 120,38 522,8  . 572x Il 168,54 731,9  l 573x \ 168,54 731,9  574x Il 216,69 941,0  5750 216,69 941,0 __ 5751 II 216,69 941,0  5760 264,84 1 150,2  Il 5761 Il 264,84 1 150,2  5762 264,84 1 150,2  - 5765 264,84 1 150,2  \ 5766 II 264,84 1 150,2  5770 264,84 1 150,2  l 5771 l 264,84 1 150,2 25. 11 . 91 Official Journal of the European Communities No L 323/37 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F! Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I \ \ I  100 kg   Il 5780 Il 313,00 l 1 359,3  Il 5781 II 313,00 \ 1 359,3  \\ 5785 \ 313,00 \ 1 359,3  5786 313,00 1 359,3  II 579x li 8,03 \ 34,9  II 5808 li 8,03 34,9  II 5809 li 8,03 34,9  II 5818 Il 8,03 34,9  II 5819 I 8,03 4 34,9  II 582x l 8,03 \ 34,9  Il 5830 I 8,03 \ \ 34,9 -1 II 5831 Il 8,03 34,9  II 5838 Il 16,96 \ 73,7  Il 584x Il 16,96 \ \ 73,7  II 585x I \ 16,96 \ 73,7  Il 586x ' 27,14 117,9  587x l \ 27,14 117,9  II 590x l \ 37,52 \ 162,9  59 lx \ 37,52 \ 162,9  594x \ 53,50 232,4  I 595x \ 53,50 l 1 232,4  I 596x l \ 77,58 336,9  l 597x \ \ 77,58 336,9  \ 598x l 120,38 522,8  599x \ 120,38 l 522,8 Amounts to be deducted 61xx 6,97 30,3  II 62xx li 14,73 64,0  63xx II 23,56 102,3  II 64xx 32,57 141,4  65xx 46,44 201,7  II 66xx 67,35 292,5  \\ 670x 104,50 453,8  67 lx II 104,50 453,8  Il 672x II 146,30 635,4  l 673x Il 146,30 635,4  674x Il 188,10 816,9  6750 188,10 816,9  6751 188,10 816,9  6760 \ 229,90 998,4  6761 l 229,90 998,4  \ 6762 \ 229,90 998,4  6765 229,90 998,4 No L 323/38 Official Journal of the European Communities 25 . 11 . 91 Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  6766 6770 6771 6780 6781 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x 229,90 229,90 229,90 271,70 271,70 271,70 271,70 6,97 6,97 6,97 6,97 6,97 6,97 6,97 6,97 14,73 14,73 14,73 23,56 23.56 32.57 32,57 46,44 46,44 67,35 67,35 104,50 104,50 998,4 998,4 998,4 1 180,0 1 180,0 1 180,0 1 180,0 30,3 30,3 30,3 30,3 30,3 30,3 30,3 30,3 64,0 64,0 64,0 102,3 102.3 141.4 141.4 201,7 201.7 292.5 292,5 453.8 453,8 25 . 11 . 91 Official Journal of the European Communities No L 323/39 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products , by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column Table'. The tables are reprinted (OJ No L 153, 17 . 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose . Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 323/40 Official Journal of the European Communities 25 . 11 . 91 ANNEX II Monetary coefficients Member States Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal -l l \ 1,036 0,972 0,990  Milk and milk products  __      1,036  0,972 0,990  Pigmeat             Sugar -l ---I -I -I 1,036  0,976 0,990  Cereals      ,   1,036  0,976 0,990  Eggs and poultry and albumins              Wine  \\IlI II       Processed products (Regulation {EEC) No 3033/80): I I I I  to be applied to charges        1,036  0,972 0,990  to be applied to refunds : II IlII IlI  cereals I-II-lI-II-I-I-I 1,036  0,976 0,990  milk        1,036  0,972 0,990  sugar I-I I-II-II-lI 1,036  0,976 0,990  Jams and marmalades (Regulation (EEC) No 426/86) - -l \ I \\  Olive oil sector -I.-lI-I-I - \ I